COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              JAVONNA CAMP
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1526-15-2                                         PER CURIAM
                                                                                 AUGUST 23, 2016
              FREDERICKSBURG DEPARTMENT
               OF SOCIAL SERVICES


                            FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                                              Herbert M. Hewitt, Judge

                               (Leigh S. Gettier, on brief), for appellant.

                               (Robert F. Beard; Melissa N. Cupp; Patricia Joshi, Guardian ad litem
                               for the minor children; Vanderpool, Frostick & Nishanian, P.C., on
                               brief), for appellee.


                     Javonna Camp (mother) appeals the orders terminating her parental rights to her children

              and approving the goals of adoption for the children. Mother argues that the trial court “failed to

              comply with the statutory scheme designed by the Virginia Legislature to protect parents and

              children” because the notices provided to mother for the June 4, 2015 hearing in the Fredericksburg

              Juvenile and Domestic Relations District Court (the JDR court) did not clearly state the

              consequences of the termination of parental rights. Upon reviewing the record and briefs of the

              parties, we conclude that this appeal is without merit. Accordingly, we summarily affirm the

              decision of the trial court. See Rule 5A:27.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       On June 24, 2014, mother was arrested. At the time, she was pregnant and had two

children, I. and Z., who were one and two years old. The Fredericksburg Department of Social

Services (the Department) was unable to locate relatives to care for the children, so the

Department placed the children in foster care.

       Mother gave birth to her third child, J., in July 2014. Mother signed a letter stating that

she was unable to care for J. and agreed to allow Tara Howard to have custody of J. Howard

contacted employees of the Stafford County Department of Social Services and told them that

she was unable to care for J. Howard asked that J. be removed from her care. The child was

placed in foster care in August 2014. His case was transferred to the JDR court.

       All three of the children were adjudicated as abused or neglected. Mother was

incarcerated from August 2014 until May 31, 2015. Although she had access to a substance

abuse program and parenting classes while in jail, mother did not participate in them. After her

release from incarceration, mother enrolled in a substance abuse treatment program, but did not

complete it. She was referred to parenting classes, but did not attend.

       On April 3, 2015, the Department filed petitions to terminate mother’s parental rights to

her three children. Each petition listed June 4, 2015 as the hearing date and included the

following language:

               [The child] is in the custody of the Fredericksburg Department of
               Social Services (“FDSS”) and FDSS petitions for the termination
               of Javonna Camp’s parental rights and responsibilities, including
               her right to visitation, right to consent to adoption, responsibility to
               support said child and all other rights and responsibilities

                                                 -2-
               remaining with her, as provided by § 16.1-283 of the 1950 Code of
               Virginia as amended.

Attached to each petition was a Notice of Termination of Parental Rights, which read:

               The attached petition seeks to terminate the residual parental rights
               of the parents of the above-named child. “Residual parental rights
               and responsibilities” mean all rights and responsibilities remaining
               with the parent after the transfer of legal custody or guardianship
               of the person, including but not limited to the right of visitation,
               consent to adoption, the right to determine religious affiliation and
               the responsibility for support.

A summons for each child was issued to mother informing her of the June 4, 2015 hearing in the

JDR court. The summons included the following language, “TPR X3; PERMANENCY

PLANNING HEARING.”1 Mother was personally served with the summons, petition, and

notice of termination of parental rights for each child.

       On June 4, 2015, mother and her counsel appeared before the JDR court for a hearing on

the Department’s petitions to terminate her parental rights. After hearing the evidence and

argument, the JDR court terminated mother’s parental rights to her three children pursuant to

Code § 16.1-283(B) and (C)(2). It also approved the goals of adoption.

       Mother filed notices of appeal to the circuit court. She checked the boxes that indicated

she was appealing “termination of parental rights” and “permanency planning hearing.”

       On August 31, 2015, the trial court heard evidence and argument from the parties.

Mother was represented by counsel at the hearing. She did not raise any issues regarding notice.

The trial court held that termination of mother’s parental rights was in the children’s best

interests. It terminated her parental rights to her three children pursuant to Code

§ 16.1-283(C)(2) and approved the goals of adoption for the children. This appeal followed.




       1
         The Department also filed petitions for permanency planning hearing, but mother is not
challenging those petitions on appeal.

                                                -3-
                                              ANALYSIS

           Mother argues that the notices for the June 4, 2015 hearing in the JDR court “did not

clearly state the consequences of termination of residual parental rights pursuant to Va. Code

§ 16.1-283(A).” She contends the JDR court and the trial court did not comply with the statute,

and the termination of her parental rights should be reversed. Assuming without deciding that

the issue is preserved, we find that mother was sufficiently put on notice of the consequences of

the termination proceedings as required by Code § 16.1-283(A).

           Code § 16.1-283(A) explains that “[t]he residual parental rights of a parent or parents

may be terminated by the court as hereinafter provided in a separate proceeding if the petition

specifically requests such relief.” Subsection A further states, “The summons shall be served

upon the parent or parents and the other parties specified in § 16.1-263. . . . The summons or

notice of hearing shall clearly state the consequences of a termination of residual parental

rights.”

           When read together, the petitions, summonses, and notices in this case provided

sufficient notice under Code § 16.1-283(A). The petitions for termination of parental rights

clearly stated that the Department was seeking the termination of mother’s parental rights,

“including her right to visitation, right to consent to adoption, responsibility to support said child

and all other rights and responsibilities remaining with her, as provided by § 16.1-283 of the

1950 Code of Virginia as amended.” Each petition was accompanied by a Notice of Termination

of Parental Rights, which again stated that the petition was seeking to terminate mother’s

parental rights. It further explained the proceedings affected “all rights and responsibilities

remaining with the parent . . . including but not limited to the right of visitation, consent to

adoption, the right to determine religious affiliation and responsibility for support.” Each

summons referred to “TPR X3,” or termination of parental rights.

                                                  -4-
       Contrary to mother’s arguments, the petitions and notices informed mother that the

Department was seeking to terminate her parental rights and the consequences thereof. Mother

was represented by counsel at all times during the proceedings, and undoubtedly, was aware that

the Department was seeking the termination of her parental rights and what that meant. She was

present at the June 4, 2015 hearing in the JDR court, and after the hearing, the JDR court entered

the orders terminating her parental rights. Mother appealed the termination proceedings, naming

them as such, to the circuit court where she sought de novo review.

       Therefore, when considering the totality of the record, the trial court did not err when it

held that mother was sufficiently put on notice of the consequences of the termination

proceedings.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                               -5-